Title: From George Washington to James Gildart, 21 July 1766
From: Washington, George
To: Gildart, James

 

Sir,
Mt Vernon 21st July 1766.

Your favours of the 28th of Novr by the Totness, and 22d of April by the Rogers, are come safe to hand; and for the loss of the last mentioned Ship I am heartily sorry, but hope the damage is mitigated by Insurance.
The small Crop which I made last year put it out of my power to contribute to the load of the Totness; which, since the Misfortune to the Rogers has gone round to Rappahannock and will, I suppose, soon get loaded; But, five Hhds of Tobacco which I subscribd towards the load of Captn Pollard in the Fryer, this year I have directed to be consigned to you, hoping they will be sold to the best advantage and the proceeds applied to my Credit—out of which please to pay Messrs Crosbies & Trafford the Sum of £1.13.7¾ being a Balle due them, & send me 25 Sacks of Salt, by return of the Fryer, in good twilld Sacks to be markd GW & Numberd 1 to 25.
When I was upon York River about the first of May, I directed a Ton of Mastr Custis’s Tobacco (more I coud not, having made a very scanty Crop there also) to be kept for the Johnston who I was told might every day be expected, but hearing a few days ago that She was not arrivd, and being unwilling to miss the oppertunity of Shipping early, I ordered it to London with the rest of his Tobacco; provided Mulloy shoud not be arrivd before my Letter got to hand, but in that case, still to give it to him in expectation of your selling it well, & placing the proceeds to the young Gentleman’s Credit.
I am much obligd to you for your enquiry into the prices of Hemp & Flax, together with the Charges &ca attending the Exportation & Sale of them. As you have receivd a Small quantity of the former, I shoud be glad to know what the Freight was charged at—What Sized packages are recommended, I mean (if pressed in Chests) what the Gauge of the Chests shoud be, as to the length, depth, & width; for like Tobacco, I suppose a Much greater quantity will be in the same compass at one time than another though it is requisite that there shoud be no difference in size to render Stouage more compact. And whether any difficulties will probably arise in obtaining the bounty, a

thing pretty much apprehended here by many, from some Clauses in the Act of Parliament which gives the Bounty. I am Sir, Yr Most Obedt Hble Servt

Go: Washington

